Sarah M. Coutu State Street 1 Iron Street CCB 1102 Boston, MA 02210 Tel +1 Fax +1 scoutu@statestreet.com March 2, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares, Inc. (the “Company”) Securities Act File No. 33-97598; Investment Company Act File No. 811-09102 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the Prospectuses and Statements of Additional Information, each dated March 1, 2015, do not differ from those contained in Post-Effective Amendment No. 432 to the Company’s Registration Statement on Form N-1A, filed electronically on February 27, 2015. If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1483. Yours truly, /s/ Sarah M. Coutu Sarah M. Coutu cc:Benjamin J. Haskin, Esq.
